COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Felton and Senior Judge Willis


CLANCY & THEYS CONSTRUCTION
 COMPANY, INC. AND
 GREAT AMERICAN ALLIANCE
 INSURANCE COMPANY
                                                                MEMORANDUM OPINION*
v.     Record No. 1390-05-1                                          PER CURIAM
                                                                   OCTOBER 11, 2005
MARCUS E. ADAMS


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Scott C. Ford; Janet P. Van Cuyk; McCandlish Holton, PC, on
                 brief), for appellants.

                 (T. Gregory Evans; Joynes & Gaidies Law Group, P.C., on brief), for
                 appellee.


       Clancy & Theys Construction Company, Inc. and its insurer appeal a decision of the

Workers’ Compensation Commission finding that Marcus E. Adams proved he sustained an

injury by accident arising out of and in the course of his employment on November 4, 2002. We

have reviewed the record and the commission’s opinion and find that this appeal is without

merit. Accordingly, we affirm for the reasons stated by the commission in its final opinion. See

Adams v. Clancy & Theys Constr. Co., Inc., VWC File No. 215-70-70 (May 13, 2005). We

dispense with oral argument and summarily affirm because the facts and legal contentions are

adequately presented in the materials before the Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.